  Case 1:19-cv-01944-LPS Document 3 Filed 11/12/19 Page 1 of 1 PageID #: 20


                          UNITED STATES DISTRICT COURT
                             DISTRICT OF DELAWARE

ELAINE WANG,                                     )
                                                 )
                     Plaintiff,                  )
                                                 ) Case No. 1:19-cv-01944-LPS
       v.                                        )
                                                 )
                                                 )
DOVA PHARMACEUTICALS, INC.,                      )
STEVEN M. GOLDMAN, ROGER A. JEFFS,               )
PAUL B. MANNING, ALFRED J. NOVAK,                )
DAVID ZACCARDELLI, SEAN STALFORT,                )
and NANCY WYSENSKI,                              )
                                                 )
                     Defendants.                 )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice. Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

Dated: November 12, 2019                          RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
OF COUNSEL:                                      Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
WOLF HALDENSTEIN ADLER                           Wilmington, DE 19801
FREEMAN & HERZ LLP                               Telephone: (302) 295-5310
Gloria Kui Melwani                               Facsimile: (302) 654-7530
270 Madison Avenue                               Email: bdl@rl-legal.com
New York, NY 10016                               Email: gms@rl-legal.com
Telephone: (212) 545-4600
Facsimile: (212) 686-0114                         Attorneys for Plaintiff
Email: melwani@whafh.com
